Citation Nr: 9935556	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than 
September 4, 1997, for a 10 percent evaluation for a scar of 
the left palm.  


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
May 1983.  This appeal arises from a December 1997 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which increased a 
noncompensable evaluation for a left palm scar to 10 percent, 
effective October 20, 1997.  The veteran disagreed with the 
effective date of the increased evaluation.  In a January 
1998 rating decision, the effective date for the 10 percent 
evaluation was changed to September 4, 1997.


FINDINGS OF FACT

1.  By rating decision of August 1983, service connection was 
granted for a tender scar of the left palm; a 10 percent 
evaluation was awarded, effective May 19, 1983, the day after 
the veteran's release from active service.  

2.  By rating decision of May 1984, the RO proposed the 
reduction of the veteran's rating for a scar of the left palm 
from 10 percent to noncompensable, effective August 1984.  

3.  The veteran was informed of the RO's proposed reduction 
in rating for a scar of the left palm by May 1984 letter from 
the RO.  He was notified that he had 60 days to submit 
additional evidence to show that the reduction should not 
take place.  He was also notified of his procedural and 
appellate rights.  

4.  He filed a notice of disagreement (NOD) to the reduction 
of his evaluation for a scar of the left palm and he also 
submitted additional medical evidence.  

5.  By Board of Veterans' Appeals (Board) decision of 
April 1995, a compensable evaluation for a left palm scar was 
denied.  

6.  The veteran filed a claim for an increased evaluation for 
a left palm scar in September 1997.  

7.  By rating decision of December 1997, the evaluation for a 
left palm scar was increased from noncompensable to 
10 percent, effective October 20, 1997.

8.  By rating decision of January 1998, a corrected 
evaluation for a left palm scar was increased from 
noncompensable to 10 percent, effective September 4, 1997, 
the date of the veteran's claim.  


CONCLUSION OF LAW

An effective date earlier than September 4, 1997, for a 
10 percent evaluation for a left palm scar is not warranted.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that an effective date earlier than 
September 4, 1997 is warranted for his 10 percent evaluation 
for a left palm scar.  He believes that he should be awarded 
the evaluation to 1984, the date his initial 10 percent 
evaluation was reduced.  He asserts that the evaluation 
should have never been reduced.  

By rating decision of August 1983, service connection for a 
left palm scar was granted and rated 10 percent disabling, 
effective May 19, 1983, the day following the veteran's 
separation from service.  

In January 1984, the veteran underwent a VA orthopedic 
examination.  It was noted that the veteran had a puncture 
wound of his left palm.  Examination revealed that there were 
no residuals, clinical findings and the veteran presented no 
complaints.  

By rating decision of May 1984, the RO proposed to reduce the 
veteran's 10 percent evaluation for a left palm scar to a 
noncompensable evaluation, effective August 1, 1984, pursuant 
to 38 C.F.R. § 3.105(e).  He was notified by letter of the 
proposed reduction and given 60 days from the date of the 
notification letter to submit evidence to show that the 
reduction should not be made.  He was also notified of his 
procedural and appellate rights.  In June 1984, he filed a 
NOD to the proposed reduction.

In September 1984, an orthopedic examination report from The 
Moore Clinic was submitted in support of the claim.  The 
veteran complained of some aching and stiffness in his long 
finger but had excellent function of the hand.  Physical 
examination revealed a little scar on the palm of his hand 
near the distal palmar crease.  He had excellent strength and 
function of all of his fingers.  The pertinent impression was 
status post puncture wound of the hand which had healed with 
no residual other than maybe a little bit of triggering of 
his finger which was not definite.  

In April 1985, the Board denied a compensable evaluation for 
a left palm scar.  The Board determined that examination by 
both the VA and private sources disclosed no residual 
tenderness or significant limitation of the left hand.  

In September 1997, the veteran requested a reevaluation of 
his left palm scar.  He asked that he be afforded a 
compensation and pension examination.  He again contacted the 
RO in October and November 1997 regarding his left palm.  He 
stated that he had weakness and pain of the left hand and was 
hardly able to use that hand.  

The veteran underwent VA examination in December 1997.  He 
related that he injured his left-dominant hand in service 
when he stabbed his hand during night maneuvers.  He 
complained of pain in the hand relieved by shaking.  He also 
described weakness of the left hand , exhibited by loss of 
grip.  Physical examination revealed the veteran had no 
deformity involving the left hand.  There was a well-healed 
two centimeter scar over the mid palm of the left hand.  The 
scar was well-healed and nontender to palpation.  It was 
nonadherent to the underlying soft tissues.  He had mild 
wasting of the thenar muscle of the left hand.  Tinel's sign 
and Phalen's sign were mildly positive.  Median, radian, and 
ulnar nerves were intact.  X-ray examination of the left hand 
showed no bony abnormalities.  The diagnostic impressions 
were status post stab wound of the left hand and possible 
carpal tunnel syndrome.  

By rating decision of December 1997, the veteran's left palm 
scar, previously evaluated under Diagnostic Code 7805, as a 
scar was evaluated unde Diagnostic Code 5309 under the Muscle 
Codes and was determined to be 10 percent disabling effective 
October 20, 1997.  The 10 percent evaluation is the minimum 
evaluation assigned for residuals of muscle injuries of the 
hand.  In a letter of that same month, the RO notified the 
veteran of the increase in his hand evaluation from 
noncompensable to 10 percent.  The veteran submitted a NOD, 
disagreeing with the effective date of the 10 percent 
evaluation.  

By rating decision of January 1998, the RO determined that 
the prior rating assigning the 10 evaluation for the 
veteran's hand disability effective October 20, 1997, was in 
error.  The RO indicated that the correct effective date 
should have been the date of receipt of the claim for 
increase which was September 4, 1997.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

In this case, the veteran believes that his hand injury never 
improved and should never have been reduced.  He maintains 
that his 10 percent evaluation should be effective to 1984.  
By rating decision of May 1984, the RO proposed to reduce the 
veteran's 10 percent evaluation for his hand injury based on 
medical evidence which indicated that his condition had 
improved.  Under pertinent criteria, where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).  This was done.  The veteran 
filed a NOD to the proposed reduction and to other claims.  
The Board, in April 1985, determined that the schedular 
criteria for a compensable evaluation for the veteran's left 
palm scar had not been met.  The Board decision was final.  
When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  

After the Board's April 1985 determination, the veteran did 
not file a claim for an increased evaluation for his left 
hand disability again until September 1997.  Based on the 
evidence obtained in a December 1997 VA examination, showing 
the veteran had mild wasting of the thenar muscle of the left 
hand, the RO determined that the veteran warranted the 
minimum evaluation for limitation of motion of the hand, and 
increased the evaluation from noncompensable to 10 percent, 
effective September 4, 1997, the date the RO received the 
claim.  However, the Board notes that it was not 
substantiated that the veteran's hand warranted a 10 percent 
evaluation until his VA examination of December 1997, which 
is when the thenar muscle showed mild wasting.  The criteria 
establishes that the effective date will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  An effective date prior to the date of 
receipt of the claim is not possible as evidence of increased 
severity is not shown until after the claim for increase was 
received.  In the present case, the later of the two dates is 
the date entitlement arose (the date of the VA examination).  
The Board will not disturb the effective date already 
established by the RO.  It is necessary to note, however, 
that the appropriate effective date of this award should have 
been the later date of December 4, 1997, the date the 
examination established increased disability of the left 
hand.  See VAOPGCPREC 12-98 (Sept. 23, 1998).  



ORDER

Entitlement to an effective date earlier than 
September 4, 1997, for a 10 percent evaluation for a scar of 
the left palm is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

